Exhibit 10.1

LOGO [g98054logo1.jpg] Global Crossing

June 1, 2007

Mr. Hector Alonso

REDACTED

This letter agreement, (“Agreement”) sets forth certain benefits and protections
provided to Global Crossing executives, which you will be eligible to receive
subject to the following terms and conditions:

1-Employment; Positions with Affiliates:

1.1 Employment by Impsat Argentina- Upon the business day immediately following
the date of the completion of the acquisition of Impsat Fiber Networks, Inc.
(“IFN”) by Global Crossing Limited (“GCL”) (May 9.2007, such date being referred
to as the “Commencement Date”), you shall be employed by Impsat Argentina S.A.
(“Impsat Argentina”) pursuant to that certain letter agreement dated of even
date herewith between you and Impsat Argentina (the “Letter Agreement”).

1.2 Positions with Affiliates- Commencing as of the Commencement Date, your
managerial position shall be Managing Director Latin America and you shall hold
from time to time such other officer and director positions with affiliates of
GCL as so requested by such affiliates of the Company and as agreed by you, with
the understanding that no incremental compensation or benefits shall be paid or
earned for such positions. As of the date hereof, you have agreed to such
officer and director positions with affiliates of GCL as set forth in Exhibit A
hereto.

1.3 No Employment Relationship with GCL- It is understood and agreed that the
execution of this document does not create an employment relationship between
you and GCL, or any of its subsidiaries or affiliates. The only employment
relationship that you have, as of the Commencement Date, is with Impsat
Argentina, the terms and conditions of which are governed by the Letter
Agreement dated June 1, 2007.



--------------------------------------------------------------------------------

2. Grant of Shares in Global Crossing Limited:

2.1 Upon the date of the Commencement Date you will receive a grant of GCL
restricted stock units, in the amount equal to Two Hundred Fifty Seven Thousand
Six Hundred Dollars U.S. (U.S. $257,600) divided by an amount equal to
ninety-two point two percent (92.2%) of the per share closing price of GCL
common stock as of May 9, 2007, which equals 9,936 shares. Such grant will vest
in three equal installments (each equal to one-third (1/3) of the restricted
stock units subject thereto) on each of the first three anniversaries of the
Commencement Date. Such grant (including the terms of vesting thereof) will be
governed by the terms and conditions of the 2003 Global Crossing Limited Stock
Incentive Plan,
http://humanresources.gcintranet.net/corporatecompensation/LongTermIncentives/Pages/2003SIProspectusPlan.aspx
and a Restricted Stock Unit Agreement substantially in the form attached as
Exhibit B hereto (and in the case of inconsistency between this Section 2.1 and
the terms of the exhibits, the exhibits shall control).

2.2 Additionally, you will be eligible to receive annual equity grants
comparable to those provided to executives of Global Crossing of comparable
level or responsibility; provided that the amount, terms and conditions of each
such grant shall be determined by the Compensation Committee and Board of
Directors of GCL in their sole discretion. The next such grant is expected to
occur in March 2008.

2.3 You acknowledge and agree that sales of shares of common stock or other
securities of GCL by you from time to time shall be made only in compliance with
the GCL corporate policies and applicable law. Section 6 of this Agreement sets
forth additional obligations with respect to your ability to sell such shares or
other securities.

2.4 In addition, you acknowledge and accept that in the event your employment
relationship with Impsat Argentina is terminated, then, as of the date of such
termination, all unvested stock options or other equity-based awards granted by
GCL therefore (including any unvested restricted stock units awarded under
Section 2.1 above) will be automatically terminated without any consideration
therefore; provided that nothing in this Section 2.4 shall modify the terms of
vesting set forth in Section 4(2) of the Restricted Stock Unit Agreement.

3 Release and Waiver:

3.1 Effective as of the Commencement Date, you acknowledge and agree that
(a) the benefits outlined in this agreement shall constitute adequate
consideration for your waiver of any and all rights under that certain Letter
Agreement, dated as of March 25, 2003, by and between you and IFN (the “IFN
Employment Agreement”), (b) neither IFN nor any of its affiliates shall owe you
any amount, and any and all amounts due to you on or prior to the Effective Date
hereof have been properly paid or cancelled to your entire satisfaction, (c) the
IFN Employment Agreement shall terminate as of the Commencement Date, and
(d) your execution of this Agreement demonstrates your intent to replace any and
all existing employment and/or compensation agreements, arrangements or work
assignments with IFN or any of its affiliates, including but not limited to the
Employment and/or Compensation Agreements listed on Exhibit C, with this
Agreement (and, with respect to Impsat Argentina, the Letter Agreement). You
further agree that you are not aware of any claims against IFN or any of its
affiliates for any liabilities or other amounts due to you, including claims for

 

- 2 -



--------------------------------------------------------------------------------

amounts due under prior years’ bonus plans; provided however that nothing in
this Section 4.1 shall be deemed to be a waiver of your rights or obligations
under the Letter Agreement (including without limitation the last paragraph of
Section 2.2 therein with respect to a bonus for the Interim Period (as defined
therein)) or either (a) Section 4.7 of the Agreement and Plan of Merger, dated
as of October 25, 2006, among GCL, GC Crystal Acquisition, Inc., and IFN or
(b) the Certificate of Incorporation and Bylaws of IFN (as both exist on the
date immediately prior to the Commencement Date), all of which shall survive in
accordance with the terms thereof.

3.2 You agree that you have no cause of action in the United States or elsewhere
against GCL or its subsidiaries or affiliates (or any of their respective
officers, directors or employees) under any employment and/or compensation
agreement, arrangement or work assignments you may have had with IFN or any of
its affiliates up to and including the Commencement Date.

4. Governing Law.

4.1. The validity and effect of this Agreement and the rights and obligations of
the parties hereto shall be construed and determined in accordance with the laws
of the State of New York without regard for any provisions thereof as to
conflict of laws.

4.2. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction and venue of the federal and state courts located in New York State
in connection with any suit, action or proceeding arising out of or relating to
this agreement.

5. Miscellaneous:

5.1 You hereby agree to be bound by the following Global Crossing policies as
such may be modified from time to time.

 

  - Code of Ethics and Business Conduct –
http://web1.gcintranet.net/corp_ethics/ethics_policy.htm

 

  - Insider Trading Policy – See attached as Exhibit D

5.2 Withholding. All amounts payable to you pursuant to this agreement shall be
paid subject to such reporting and withholding requirements, if any, as imposed
by applicable law and Global Crossing policies and procedures.

5.3 The parties hereto acknowledge and agree that, to the extent applicable,
this Agreement shall be interpreted in accordance with, and incorporate the
terms and conditions required by, Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the Department of Treasury Regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the date
hereof. Notwithstanding any provision of this Agreement to the contrary, in the
event that GCL determines that any amounts payable hereunder will be immediately
taxable to you under Section 409A of the Code and related Department of Treasury
guidance, GCL and you shall cooperate in good faith to (a) adopt such amendments
to this Agreement and appropriate policies and procedures, including amendments
and policies with retroactive effect, that GCL determines to be necessary or
appropriate to preserve the intended tax

 

- 3 -



--------------------------------------------------------------------------------

treatment of the benefits provided by this Agreement, to preserve the economic
benefits of this Agreement, and to avoid less favorable accounting or tax
consequences for GCL and/or (b) take such other actions as mutually determined
to be necessary or appropriate to exempt the amounts payable hereunder from
Section 409A of the Code or to comply with the requirements of Section 409A of
the Code and thereby avoid the application of penalty taxes thereunder.

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
letter agreement . Furthermore, in lieu of such illegal, invalid or
unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

5.4 Attached hereto are the following Exhibits which form part of this
Agreement.

Exhibit A - Officer and Director Positions with GCL Affiliates

Exhibit B - Form of Restricted Stock Unit Agreement

Exhibit C - Certain Released Employment and/or Compensation Agreements and
Arrangements

Exhibit D - Global Crossing Insider Trading Policy

* * *

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

Global Crossing Limited

By:

 

/s/ John McShane

  

Title:

  EVP and General Counsel   

Agreed and Accepted:

  

/s/ Hector Alonso

   Dated: 11 July 2007

 

- 4 -



--------------------------------------------------------------------------------

Exhibit A

Officer and Director Positions with GCL Affiliates

(Hector Alonso)

Delaware (Impsat Fiber Networks, Inc)

Managing Director Latin America

Director

ARGENTINA (IMPSAT Sociedad Anónima)

Vice President of Board of Directors

Director

CHILE (IMPSAT CHILE S.A.)

Director

ECUADOR (IMPSATEL DEL ECUADOR S.A.)

Vice President

PERU (IMPSAT PERU S.A.)

Director

URUGUAY (CORLEW INVESTMENT S.A.)

Vice President of Board of Directors

Director

URUGUAY (DEASON INVESTMENT S.A.)

Vice President of Board of Directors

Director

VENEZUELA (IMPSAT TELECOMUNICACIONES S.A.)

Vice President of Board of Directors

Regular Director

 

- 5 -



--------------------------------------------------------------------------------

Exhibit B

THE 2003 GLOBAL CROSSING LIMITED

STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of the 9th day of
May, 2007, from Global Crossing Limited, a Bermuda company (the “Company”), to
Hector Roberto Alonso (the “Participant”), pursuant to the 2003 Global Crossing
Limited Stock Incentive Plan, as amended from time to time (the “Plan”).

1. Incorporation of the Plan by Reference. The terms of the Plan are hereby
incorporated by reference. Capitalized terms that are not defined herein shall
have the same meanings assigned in the Plan. In the event of any conflict
between this Agreement and the Plan (as either may be interpreted by the
Committee), the Plan shall control.

2. Definitions

(a) “Award” shall mean the Restricted Stock Units granted to the Participant
under this Agreement.

(b) “Grant Date” shall mean the date on which the Restricted Stock Units
provided for in this Agreement were granted, May 9, 2007.

(c) “Pro Rata Portion” as of any given date shall mean a number of Restricted
Stock Units equal to the total Award amount multiplied by a fraction, the
numerator of which is the number of full months to have elapsed since the Grant
Date, and the denominator of which is 36. For purposes of this calculation,
(1) the 14th day of each month shall be the relevant day for determining the
number of elapsed full months and (2) any number of Restricted Stock Units that
includes a fractional unit shall be rounded up the next whole number.

(d) “Restricted Stock Units” shall mean the right to receive a specified number
of Shares, which right is subject to forfeiture as set forth in this Agreement.

3. Grant of Restricted Stock Units. The Company grants to the Participant 9,936
Restricted Stock Units representing the right to receive shares of common stock.

4. Vesting and Rights as a Shareholder. It is understood and agreed that the
grant of the Award evidenced hereby is subject to the following conditions:

(a) Vesting of Restricted Stock Units. The Restricted Stock Units shall, subject
to the Participant’s continued employment from the Grant Date, vest and become
eligible for settlement pursuant to Section 6 as follows:

 

  (i) one-third of the Award shall vest on the first anniversary of the Grant
Date;

 

  (ii) one-third of the Award shall vest on the second anniversary of the Grant
Date;

 

- 6 -



--------------------------------------------------------------------------------

  (iii) one-third of the Award shall vest on the third anniversary of the Grant
Date;

 

  (iv) upon the occurrence of a Change in Control, any portion of the Award
still subject to restrictions shall vest; and

 

  (v) upon termination of employment due to death or long-term disability, a
portion of the Award equal to the excess of the Pro Rata Portion over the number
of shares theretofore vested shall vest.

(b) Restrictions on Transfer. The Restricted Stock Units may not be sold,
assigned, hypothecated, pledged or otherwise transferred or encumbered in any
manner except (i) by will or the laws of descent and distribution, or
(ii) otherwise as specifically permitted herein, and remain subject to
forfeiture as described in this Agreement.

(c) Committee Discretion. Notwithstanding anything contained in this Agreement
to the contrary, the Committee, in its sole discretion and in accordance with
the terms of the Plan, may accelerate the vesting with respect to all or any
portion of the Restricted Stock Units covered by the Award, at such times
(including, without limitation, upon or in connection with the Participant’s
termination of employment) and upon such terms and conditions as the Committee
shall determine.

(d) No Rights as a Shareholder. The Participant shall have no rights as a
shareholder (including rights in respect of dividends declared or paid on the
Shares), if at all, until Shares in respect of the Restricted Stock Units have
been issued by the Company to the Participant.

5. Termination of Employment. If the Participant’s employment terminates for any
reason, then, except to the extent provided for in subsection 4(a)(v) with
respect to death or long-term disability, all unvested Restricted Stock Units
shall be forfeited and canceled without further action by the Company or the
Participant as of the date of such termination of employment.

6. Settlement of Restricted Stock Units. Subject to the provisions of
Section 9(b) of the Plan, the Company shall deliver to the Participant (or, if
applicable, the Participant’s designated beneficiary or legal representative)
that number of Shares equal to the number of Restricted Stock Units covered by
the Award that have become vested and nonforfeitable as soon as practicable
after the vesting date.

7. Adjustment in Capitalization. In the event of the occurrence of one of the
events specified in Section 9(a) of the Plan, the Restricted Stock Units shall
be subject to adjustment as determined by the Committee pursuant to such
Section 9(a).

8. Notice. Any notice given hereunder to the Company shall be addressed to the
Secretary of the Company at its principal place of business and any notice given
hereunder to the Participant shall be addressed to the participant at the
Participant’s address as shown on the records of the Company.

9. Withholding. Upon settlement, at the Committee’s discretion, the Participant
shall be required to either pay to the Company the amount of any taxes required
by law to be withheld as may be necessary in the opinion of the Company to
satisfy tax withholding

 

- 7 -



--------------------------------------------------------------------------------

required under the laws of any country, state, province, city or other
jurisdiction required to be withheld with respect to such Shares or, in lieu
thereof, the Company shall have the right (a) to retain (or the Participant may
be offered the opportunity to elect to tender) the number of Shares whose Fair
Market Value equals such amount required to be withheld or (b) to cause any plan
administrator, intermediary or other third party to sell such number of Shares
on behalf of the Participant substantially concurrently with the delivery of the
vested Shares to the Participant.

10. No Right to Continued Employment. Neither the execution and delivery hereof
nor the granting of the Award shall constitute or be evidence of any agreement
or understanding, express or implied, on the part of the Company or any of its
Subsidiaries to employ or continue the employment of the Participant for any
period.

11. Governing Law. The Award and the legal relations between the parties shall
be governed by and construed in accordance with the laws of the State of New
York (without reference to the principles of conflicts of law).

12. Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective successors
and permitted assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the Company or the
Participant or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

13. Amendment. This Agreement may not be altered, modified, or amended except by
a written instrument signed by the Company and the Participant.

14. Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Company on the date hereof.

GLOBAL CROSSING LIMITED

/s/ Neil Barua

Neil Barua

Chief Administrative Officer

 

- 8 -



--------------------------------------------------------------------------------

Exhibit C

Certain Released Employment and/or Compensation Agreements

and Arrangements

 

  ¡  

IMPSAT Fiber Networks, Inc. 2003 Stock Incentive Plan and forms of award
agreement thereunder

 

  ¡  

IMPSAT Fiber Networks, Inc. Management Incentive Plan

 

  ¡  

IMPSAT Fiber Networks, Inc. Executive Incentive Bonus Plan

 

  ¡  

Letter Agreement entered into with IMPSAT Fiber Networks, Inc., as of March 25,
2003

 

  ¡  

2006 Impsat Annual Bonus Plan and annual bonus plans for all other years

 

  ¡  

Any other short-term or long-term bonus or other incentive plan, program, policy
or other arrangement (including, without limitation, any incentive awards
established by the Compensation Committee and disclosed on Form 8-K filed with
the SEC on May 22, 2006).

 

- 9 -